 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, California 95747
   Telephone: 916-279-7778
 5 Facsimile: 916-721-2767
 6 Attorneys for Plaintiff
   Erika Covarrubias
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     ERIKA COVARRUBIAS,                                  Case No.: 2:19-cv-00549-MCE-AC
12
                     Plaintiff,
13                                                       ORDER
14            vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18
              Pursuant to the stipulation of the Parties, and good cause appearing, Experian Information
19
     Solutions Inc, only. is dismissed with prejudice, with each party to bear its own attorneys’ fees and
20
     costs.
21
              IT IS SO ORDERED.
22
     Dated: July 24, 2019
23
24
25
26
27
28

                                                        1
                                                     ORDER
